Citation Nr: 1116111	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  03-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for vertigo.

2. Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 10 disabling prior to September 29, 2009 and 50 percent disabling from September 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  He had subsequent Army Reserve and Army National Guard service, including a period of active duty for training (ACDUTRA) from June 18, 1977 to July 2, 1977.

This case comes to the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In September 2005, the Veteran presented oral testimony at a videoconference hearing held before the undersigned Veterans Law Judge.  In a decision/remand dated in November 2005, the Board determined that the Veteran had filed a timely notice of disagreement with a January 2002 rating decision which denied service connection for vertigo, and, hence, the issue must be considered on the merits.  The Board also found that the issue of a higher rating for PTSD, on appeal at the time service connection was severed in November 2004, remained pending after the June 2005 rating decision restoring service connection.  These issues were therefore remanded for additional development.  

In July 2009, these issues were again remanded by the Board.  Thereafter, the AOJ issued a July 2010 rating decision assigning an increased rating of 50 percent for PTSD, effective September 29, 2009.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, this case must again be remanded because the agency of original jurisdiction (AOJ) did not properly comply with the Board's prior remand instructions.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Vertigo

The Veteran contends that he suffers from chronic vertigo, which is due to an in-service motor vehicle accident in October 1965, and/or acoustic trauma while he was on active duty for training (ACDUTRA) in June 1977.

This issue was most recently remanded in July 2009 for a new examination to, among other things, resolve the inconsistencies of record regarding whether the correct diagnosis for the Veteran's vertigo was benign paroxysmal positional vertigo (BPPV) or central vertigo, and determine whether the Veteran's vertigo had its onset during a period of ACDUTRA from June 18 to July 2, 1977, when dizziness was noted on one occasion.  A new examination was obtained in October 2009, which provided an impression of benign paroxysmal positional vertigo and dementia and opined that neither diagnosis seemed to be related to the 1965 injury because these problems were of much later onset.  There was, however, no attempt to reconcile this opinion with the March 2007 examination report, which provided an impression of central vertigo that was "probably produced by the motor vehicle accident many years ago," and April 2007 addendum, which stated that an ENG conducted at the March 2007 examination "clearly showed central findings with no evidence of peripheral pathology."  In addition, the October 2009 examination failed to address the question of whether the notation of dizziness in a service treatment record during a two-week period of ACDUTRA in June 1977 represented the onset of the Veteran's later diagnosed chronic vertigo.  

As a result, the Veteran must be afforded yet another examination, which resolves these inconsistencies, and addresses the symptoms shown while he was on ACDUTRA in June 1977.  In particular, the new examination must discuss the findings shown in the March 2007 ENG report, and reconcile any difference of opinion with the opinions reflected in the March 2007 examination report, April 2007 addendum, February 2009 examination report and October 2009 report.  

PTSD

Service treatment records reflect that the Veteran was involved in a motor vehicle accident in service in October 1965, and hospitalized for observation for a day and a half.  While when seen initially he reported some leg and back pain, in addition to pain from a chest contusion, before his hospital discharge, all symptoms had resolved except mild soreness in the right pectoral area.  Moreover, service treatment records do not show any further pertinent complaints, and the separation examination noted that there were no sequelae.  

After his period of active duty, the Veteran was involved in another motor vehicle accident.  VA treatment records show that on November 25, 1979 (a Sunday), the Veteran sought treatment.  He stated he had been in a car accident Friday, and had been seen at Tuomey Hospital.  Private medical records from the Piggott Orthopedic Clinic dated beginning in December 1979 report that the Veteran had been involved as a passenger in a severe two car collision in November 1979.  Reportedly, the two people in the other car were killed.  He had been thrown forward, striking his face and teeth against the windshield or dashboard, wrenching and contusing his neck and back.  

For several years after the 1979 motor vehicle accident, the onset of the Veteran's psychiatric problems, including posttraumatic stress syndrome, were attributed to the 1979 accident, with no reference to the 1965 accident.

As discussed in detail in the July 2009 Board decision/remand, the examiners who have diagnosed the Veteran with PTSD during the appeal period have specifically based the diagnosis on the stressor of the 1965 motor vehicle accident in which a close friend of the Veteran's was killed, and this reported incident has been the focus of the symptoms as well.  However, the only evidence that this stressor occurred is the Veteran's own unsubstantiated statements made many years later after the alleged accident.  Significantly, the service records contain no mention of any fatalities having occurred.  In his initial detailed statement ascribing serious injuries to the 1965 injury, dated in April 1987, the Veteran did not report a fatality, or that there had been a third person in the car.

Moreover, the Veteran's descriptions of the accident over time have not been consistent, nor are the recent histories compatible with the service treatment records.  For example, he states that he lost consciousness for several hours, while the service treatment records do not show any loss of consciousness.  He was able to describe his symptoms before he was admitted to the hospital, and later in the day, was up and about. He was discharged the following day, to duty, approximately 36 hours after the accident.  While most recently he states that the accident occurred due to loss of control in a skid, elsewhere, he claimed it was a head-on collision. In January 2004, he referred to having been in "the war." 

In addition to his numerous inconsistencies over the years, the Veteran's overall credibility has also been called into question by his having submitted altered records.  Specifically, a copy of a July 1984 private medical record (contained in Volume 5) submitted in 2002 by the Veteran has a "4" year history altered to "14" years, and a "1979" injury altered to "1965," as compared with a previous version submitted in 1984.  Aside from being more consistent with the other records compiled at that time, the originally submitted document (contained in Volume 1) includes a follow-up note dated in August 1984 which also contains the "4" year history.

Thus, the Board remanded PTSD issue for a new psychiatric examination to assess the Veteran's level of severity based on the actual 1965 motor vehicle accident, as documented by the credible evidence of record, in which the Veteran sustained minor injuries and there was no indication that another person was killed.  

On remand, the Veteran's PTSD was evaluated at a September 2009 examination.  In particular, the examiner was asked to "ensure that the PTSD symptoms are due to the stressor as documented in the service records, which do not show any fatalities, and show that the Veteran was released to duty 36 hours after the accident."  Specifically drawn to the examiner's attention were the documented credibility problems, as well as the diagnosis of posttraumatic stress syndrome in July 1984 which resulted from a post-service motor vehicle accident in October 1979.  However, based on the examination report, it is clear that the examiner failed to consider the aforementioned issues.  Rather, the examiner described the Veteran's report about the in-service car accident and the death of his friend as a result of this accident.  The examiner also opined that the Veteran's PTSD was "at least as likely as not related to the motor vehicle accident that he was in while serving in the military."  There was no mention whatsoever of the 1979 accident, the 1984 diagnosis of posttraumatic stress syndrome, or the credibility of the Veteran's account of the 1965 accident.  

The September 2009 examiner's opinion was based on an inaccurate history.  The Board is not obliged to accept an opinion based on inaccurate medical history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  As such, this issue must be remanded to provide the Veteran with yet another examination to assess the severity of his PTSD based on an accurate history.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a neurological or other appropriate VA examination by a physician (M.D. or D.O.) to determine: (a) whether he has a chronic vertigo disability; and, if so, (b) whether the proper diagnosis of this vertigo is central vertigo or benign paroxysmal positional vertigo (BPPV); and (c) whether the vertigo had its onset during a period of ACDUTRA from June 18 to July 2, 1977, when dizziness was noted on one occasion. 

The entire 12 volumes of the claims file, a copy of the July 2009 Remand, and a copy of this Remand must be made available the examiner.  Because of inconsistencies in prior histories obtained from the Veteran, all pertinent information in the claims folders must be reviewed, to specifically include the service treatment records (which are filed in Volume 6) and the notation of dizziness during a two-week period of ACDUTRA in June 1977 (filed in Volume 2).  Additionally, the examiner must review the March 2007 ENG report (Volume 12), as well as the March 2007 examination report (Volume 10), April 2007 addendum (Volume 10), February 2009 examination report (Volume 11) and October 2009 report (Volume 12), and reconcile his/her opinion regarding the nature of the Veteran's chronic vertigo disability with the ENG report and the prior opinions of record.

The complete medical rationale for all opinions expressed must be provided, and the foundation for all conclusions should be clearly set forth.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (A medical opinion that contains only data and conclusions is not entitled to any weight).  If the examiner is unable to form an opinion without resorting to speculation, the examiner should so state and provide the reasons why an opinion would require speculation.  

It would be helpful if the examiner would use the following language in his or her opinion, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or 'unlikely' (meaning that there is less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2. Schedule the Veteran for a VA psychiatric examination by an examiner who has not previously examined the Veteran, to determine the severity of his PTSD, due to a motor vehicle accident which occurred in service.  All pertinent signs and symptoms necessary for rating the disability should be reported, with an emphasis on the degree of resulting occupational and social impairment due to PTSD.  See General Rating Formula for Mental Disorders (38 C.F.R. § 4.130).  The examiner must ensure that the PTSD symptoms are due to the stressor as documented in the service records, which occurred in October 1965, do not show any fatalities, and show that the Veteran was released to duty 36 hours after the accident.  In doing so, the examiner must be mindful that the Veteran is shown to have also been involved in an auto accident in October 1979 in which two of his friends were killed, and that he was subsequently treated for posttraumatic stress syndrome, which was attributed to this post-service accident (as documented in Volume 1).  

The entire 12 volumes of the claims file, a copy of the July 2009 Remand, and a copy of this Remand must be made available the examiner.  The report must reflect that all pertinent information in the claims folders was reviewed, to specifically include the service treatment records (which are filed in Volume 6).  This is necessary due to documented credibility problems, to include altered records (Volume 5) and numerous inconsistencies in prior histories obtained from the Veteran, as well as a diagnosis of posttraumatic stress syndrome in July 1984 which resulted from a post-service motor vehicle accident in October 1979 (Volume 1).  If necessary, psychological testing should be undertaken; if the results are invalid this should be reported.  A GAF score should be assigned for the PTSD symptoms, which are due to the in-service accident, or which cannot be dissociated from such symptoms, and explained.  The complete rationale for all opinions expressed should be provided.

3. After assuring compliance with the above development, as well as with any other notice and development action required by law, the AOJ should review the claims on appeal.  In readjudicating the PTSD claim, the AOJ should consider whether the assignment of an increased rating of 50 percent by the July 2010 rating decision was warranted, in light of the Board's finding that the September 2009 psychiatric examination report was based on an inaccurate history, as discussed above.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


